NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                            ROY DEAN MEDLIN,
                                 Appellant.

                             No. 1 CA-CR 21-0506
                               FILED 10-18-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR202001140
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Alice Jones
Counsel for Appellee

Harris & Winger, PC, Flagstaff
By Chad Joshua Winger
Counsel for Appellant
                             STATE v. MEDLIN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Randall M. Howe and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1          Roy Medlin appeals his felony conviction and sentence for
second degree murder. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Medlin rented an extra bedroom in his Mohave County home
to the victim and the victim’s wife. The victim’s stepson lived in a trailer in
Medlin’s backyard. In October 2020, after a dispute over unpaid rent,
Medlin shot and killed the victim. Medlin was indicted for second-degree
murder, a class 1 felony.

¶3             When discussing jury instructions on the first day of trial, the
superior court asked whether the parties wanted to include a manslaughter
jury instruction as a lesser-included offense. The prosecutor did not request
a manslaughter instruction, and defense counsel answered that he was “not
going to ask for” a manslaughter instruction. At that point, the court said,
“Okay. So I don’t have to worry about that.”

¶4            After a five-day trial, the jury found Medlin guilty of second-
degree murder. The superior court sentenced Medlin to the minimum,
mitigated sentence of ten years. Medlin timely appealed. We have
jurisdiction. See Ariz. Const. art. 6, § 9; A.R.S. §§ 12-120.21(A)(1), 13-4031,
and -4033(A)(1).

                               DISCUSSION

¶5            Medlin contends the superior court should have instructed
the jury on the lesser-included offense of manslaughter, even though his
attorney declined that instruction. He asks us to review for fundamental
error. The State counters that any error was invited error because Medlin’s
counsel declined the court’s offer to include a manslaughter jury
instruction.




                                      2
                              STATE v. MEDLIN
                             Decision of the Court

¶6            We review the superior court’s decision not to provide a jury
instruction for an abuse of discretion. State v. Solis, 236 Ariz. 285, 286, ¶ 6
(App. 2014). The court may issue a jury instruction “on any theory
reasonably supported by the evidence.” State v. Rodriguez, 192 Ariz. 58, 61,
¶ 16 (1998).

¶7            The superior court did not abuse its discretion. See Strickland
v. Washington, 466 U.S. 668, 690 (1984) (“[Counsel’s] strategic choices made
after thorough investigation of law and facts relevant to plausible options
are virtually unchallengeable.”). As the Arizona Supreme Court stated:
“When both parties object to a lesser included offense instruction, the trial
court should be loath to give it absent compelling circumstances to the
contrary.” State v. Gipson, 229 Ariz. 484, 487, ¶ 17 (2012). That decision is
“best resolved . . . by permitting counsel to decide on tactics.” Id. at 487, ¶
15.

¶8            Even so, Medlin argues we should review for fundamental
error. At most, however, any error was invited by Medlin’s defense
attorney and Medlin cannot “profit[] from the error on appeal.” See State v.
Lucero, 223 Ariz. 129, 134, 135, ¶¶ 12, 17 (App. 2009); see also State v. Fish, 222
Ariz. 109, 132, ¶ 79 (App. 2009). “A defendant is ordinarily bound by his
or her counsel’s actions concerning the conduct of a trial,” including
whether to “pursue particular arguments at trial.” State v. Emedi, 251 Ariz.
78, 82-83, ¶¶ 16, 18 (App. 2021).

¶9            Lastly, Medlin contends the superior court should have
treated his attorney’s strategic decision like a plea agreement, and asked
Medlin whether he “knowingly, intelligently, and voluntarily” concurred
with the decision to refuse a manslaughter instruction. We disagree.
Medlin offers no authority for his argument, see ARCAP 13(a)(7), and
defense counsel’s strategic decisions are not subject to the requirements of
plea agreements.

                                CONCLUSION

¶10            We affirm Medlin’s conviction and sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA

                                          3